Order, Supreme Court, Bronx County (Mary Ann BriganttiHughes, J), entered March 25, 2011, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly granted in this matter where plaintiff, a public figure, alleges that defendant Detective Rivera made false and defamatory statements about him to the press. The record demonstrates that all of the statements attributed to Rivera about plaintiff were true, namely, that plaintiff was being sought for questioning; that repeated efforts to locate plaintiff had been unsuccessful; and that the case involved an allegation of rape. The fact that these truths may have been fatal to plaintiffs bid for public office have no bearing on whether they were legally defamatory. Moreover, plaintiff has failed to raise a triable issue of fact as to whether the alleged statements were actuated by ill will (see e.g. Konrad v Brown, 91 AD3d 545 [1st Dept 2012], lv denied 19 NY3d 804 [2012]).
Plaintiff’s contention that the motion was untimely is unpreserved and may not be raised for the first time on appeal (see Shaw v Silver, 95 AD3d 416 [1st Dept 2012]). In any event, the record shows that the motion was timely filed in accordance with a court order extending defendants’ time to file the motion.
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Sweeny, J.E, DeGrasse, ManzanetDaniels and Clark, JJ.